Determination reversed and Thomas Gorman reinstated to Ms position on the police force in the city of Binghamton and the proceeding remitted, with costs to said Gorman to abide the event, on the ground that in respect to the first two charges there is no substantial proof, and in respect to the other charge, in view of its nature the appellant did not have a fair trial before an impartial tribunal. All concur, Van Kirk, J., on the ground that the testimony given by Gorman on the hearing under the Walters charges could not be used against Mm in tMs proceeding; that in the statute (Second Class Cities Law, § 243) providing that “ such testimony shall not be used against such witness in any criminal prosecution or proceeding whatever,” the word “ criminal ” does not modify the word “ proceeding.’! H. T. Kellogg, J., concurs on both grounds.